     Case 1:17-cv-03014-MKV-OTW Document 219 Filed 04/01/21 Page 1 of 2




March 31, 2021

Honorable U.S. Magistrate Judge Ona T. Wang
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St. Courtroom: 20D
New York, NY 10007-1312


       Re: Lopez v. Dep't of Homeless Servs. et al, 17-CV-3014 (VEC) (OTW)

Honorable Judge Wang:

       The Parties write to update you on the status of settlement negotiations in Lopez v. DHS.

       Settlement talks between the Parties are still progressing. The Parties held a settlement
conference on Wednesday March 24, 2021, and their next settlement conference is scheduled for
Thursday April 15, 2021.

         Consistent with the Court’s Order of March 16, 2021, the Parties will submit another status
letter concerning their progress in one month’s time, on April 30, 2021.

       Respectfully submitted with the consent of Defendants,


       ____________________________
       A. Chinyere Ezie
       Staff Attorney
       Center for Constitutional Rights
       666 Broadway Floor 7
       New York, NY 10012
     Case 1:17-cv-03014-MKV-OTW Document 219 Filed 04/01/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


       I, A. Chinyere Ezie, hereby certify that the foregoing document was served on April 1,
2021 to all counsel of record via ECF.

Respectfully submitted,


________________________________
A. Chinyere Ezie
Center for Constitutional Rights
666 Broadway Floor 7
New York, NY 10012
